Name: Regulation (EEC) No 391/68 of the Commission of 1 April 1968 laying down detailed rules for intervention buying- in in pigmeat
 Type: Regulation
 Subject Matter: prices;  trade policy;  animal product;  food technology
 Date Published: nan

 Avis juridique important|31968R0391Regulation (EEC) No 391/68 of the Commission of 1 April 1968 laying down detailed rules for intervention buying- in in pigmeat Official Journal L 080 , 02/04/1968 P. 0005 - 0007 Finnish special edition: Chapter 3 Volume 2 P. 0024 Danish special edition: Series I Chapter 1968(I) P. 0064 Swedish special edition: Chapter 3 Volume 2 P. 0024 English special edition: Series I Chapter 1968(I) P. 0066 Greek special edition: Chapter 03 Volume 3 P. 0033 Spanish special edition: Chapter 03 Volume 2 P. 0118 Portuguese special edition Chapter 03 Volume 2 P. 0118 REGULATION (EEC) No 391/68 OF THE COMMISSION of 1 April 1968 laying down detailed rules for intervention buying-in in pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 121/67/EEC1 of 13 June 1967 on the common organisation of the market in pigmeat, and in particular Articles 4 (6) and 5 (3) and the second paragraph of Article 22 thereof; Whereas pursuant to Articles 4 and 5 of Regulation No 121/67/EEC, detailed rules of application must be adopted for buying-in by intervention agencies; Whereas with the object of organisation buying-in by intervention agencies in an efficient manner, criteria should be laid down for selecting intervention centres for buying-in ; whereas the choice of such centres should be determined by certain technical requirements ensuring satisfactory cold-storage of the meat; Whereas to ensure that buying-in takes place with reasonable efficiency, a minimum quantity for buying-in should be laid down, varied according to product; Whereas in order to ensure equal treatment of those who offer their products, what is understood by the buying-in price and the place where the product is taken over by the intervention agency should be defined ; whereas that place may, in principle, be the intervention centre to which the seller intends to deliver his products ; whereas it must, however, be left to the intervention agency to appoint another place, if taking over at the centre designated by the seller is not possible; Whereas the intervention policy of the Community must be efficiently pursued ; whereas, therefore, it is advisable to ensure that the products bought-in and then disposed of satisfy the requirements laid down in health protection directives ; whereas furthermore it is advisable that such products should satisfy certain technical requirements and, so far as pig carcases are concerned, that they should be classified according to Council Regulation No 211/67/EEC2 of 27 June 1967 determining the Community scale for grading pig carcases; Whereas, to enable the Commission to have an overall view of the application of intervention measures, provision should be made for Member States to keep it informed of the details relating to such measures; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat; HAS ADOPTED THIS REGULATION: Article 1 1. Intervention centres shall be selected by Member States with a view to ensuring the efficiency of intervention measures and so that taking over and refrigeration are effected under satisfactory technical conditions. 2. Member States shall take all measures necessary to ensure satisfactory preservation of the stored products. Article 2 The minimum quantity for delivery shall be: (a) 1 metric ton in respect of carcases or half carcases, (b) 0 75 metric ton in respect of breast of pork (streaky), (c) 0 75 metric ton in respect of unrendered pig fat. Article 3 The buying-in price shall be the price free at the intervention centre's refrigeration plant, unloading charges being borne by the seller. 1 OJ No 117, 19.6.1967, p. 2283/67. 2 OJ No 135, 30.6.1967, p. 2872/67. Article 4 1. When the offer for sale is submitted to the intervention agency the intervention centre to which the seller intends to deliver the product and where the product is located at the time of the offer must be stated. 2. The intervention agency shall determine the taking over date. 3. If the product cannot be taken over at the intervention centre referred to in paragraph 1, the intervention agency shall select the place of where the product is to be taken over among the three intervention centres nearest to where the product is located at the time of the offer. Article 5 1. Products may be bought-in only if: (a) they comply with the provisions of the Council Directive of 26 June, 1 on health problems concerning intra-Community trade in fresh meat, as amended by the Council Directive of 25 October 1966, 2 and in particular Articles 3 and 4 thereof, (b) they satisfy the requirements defined in the Annex hereto, and (c) they are classified, so far as pig carcases or half-carcases are concerned, in accordance with Regulation No 211/67/EEC. 2. The following products may not be bought-in: (a) those possessing characteristics which render them unsuitable for storage or subsequent use, (b) those derived from the slaughter of sows or boars, or (c) those not derived from pigs originating in the Community. 3. Member States shall communicate to the Commission the provisions adopted in application of this Article. Article 6 Member States shall communicate to the Commission, not later than at the time when products are first bought-in, the intervention centres and their refrigeration and storage capacity. Any subsequent amendment shall be communicated forthwith. Article 7 1. Member States shall communicate to the Commission by telex every other working day of the week the following information relating to the buying-in operations of the preceding week: (a) the products, qualities und quantities bought-in, (b) the price paid for each product and quality. 2. Member States shall communicate to the Commission with the minimum delay the products and quantities in store at the end of the second and fourth weeks of each month, stating the products and quantities stored and the address of their place of storage. 3. The working of the intervention system shall be reviewed periodically under the provisions of Article 25 of Regulation No 121/67/EEC. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 1968. For the Commission The President Jean REY 1 OJ No 121, 29.7.1964, p. 2012/64. 2 OJ No 192, 27.12.1966, p. 3302/66. ANNEX Products which may be bought-in 1. Carcases or half carcases of domestic swine, fresh or chilled (subheading No ex 02.01 A III (a) 1 of the Common Customs Tariff): (a) of animals slaughtered not more than four days previously and well bled, (b) symmetrically divided following the spine, (c) offered without head, chaps, necks, flare fat, kidneys, forefeet, tail, flank and marrow. 2. Breast (streaky) fresh or chilled (subheading No ex 02.01 A III (a) 5 of the Common Customs Tariff): (a) of animals slaughtered not more than eight days previously, (b) of a maximum weight of 8 kg per piece, (c) having at least eight ribs and cut at a right angle from the shoulder between the third and fourth ribs, (d) presented with rind but without flank, outer pig fat or dugs. 3. Unrendered back-fat, fresh or chilled (subheading No ex 02.05 A I of the Common Customs Tariff): (a) of animals slaughtered not more than eight days previously, (b) cut at a right angle, (c) presented with rind free of meat, (d) of a minimum thickness of 2 cm and a minimum width of 15 cm between the back and the breast. 4. The products referred to in 1, 2 and 3 must have been chilled from the time of slaughtering until taken over and must have when taken over an internal temperature not exceeding + 4 °C.